          Case 1:19-cv-00015-PLF Document 37 Filed 03/01/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

Mr. A, an individual,                          §
                                               §
                                               §
                                               §
                                               §
       Plaintiff,                              §
                                               §
VS.                                            §       CIVIL ACTION NO. 1:19-CV-00015
                                               §
U.S.  IMMIGRATION       AND                    §
CUSTOMS ENFORCEMENT et al,                     §
                                               §
       Defendants.                             §




                    JOINT STATUS REPORT AND REQUEST FOR A STAY

       Counsel for the parties conferred on this joint status report and request for a stay.

Plaintiff Mr. A. and Defendants hereby notify the Court that Mr. A. has been granted a new

credible fear interview (“CFI”). The CFI has been scheduled for Monday, March 11 at 9:00 a.m.

Central. At this time, the parties cannot be sure whether the new CFI will resolve all outstanding

issues; however, to minimize the burden on the Court and the litigants, the parties have proposed

to stay the briefing schedule pending a decision on the new CFI. If the new CFI resolves the

dispute, Mr. A. will move to voluntarily dismiss the case; otherwise, the parties will alert the

Court and propose a new briefing schedule. Accordingly, the parties respectfully file this joint

status report and request for a stay.
        Case 1:19-cv-00015-PLF Document 37 Filed 03/01/19 Page 2 of 4



DATE: March 1, 2019                Respectfully submitted,


                                   By: /s/ Michael J. Scanlon
                                   Michael Scanlon, D.C. Bar No. 1048644
                                   HAYNES AND BOONE, LLP
                                   800 17th Street NW, Suite 500
                                   Washington, D.C.20006
                                   Telephone: (202) 654-4570
                                   Facsimile: (202) 654-4249
                                   michael.scanlon@haynesboone.com

                                   Paloma Ahmadi
                                   HAYNES AND BOONE, LLP
                                   112 E. Pecan Street, Suite 1200
                                   San Antonio, TX 78205
                                   Telephone: (210) 978-7427
                                   Facsimile: (210) 554-0409
                                   paloma.ahmadi@haynesboone.com

                                   Emily Westridge Black
                                   Jennifer Littlefield*
                                   Wesley D. Lewis
                                   HAYNES AND BOONE, LLP
                                   600 Congress Avenue, Suite 1300
                                   Austin, Texas 78701
                                   Telephone: (512) 867-8422
                                   Facsimile: (512) 867-8605
                                   emily.westridgeblack@haynesboone.com
                                   jennifer.littlefield@haynesboone.com
                                   wesley.lewis@haynesboone.com

                                   Luis Campos
                                   John Brent Beckert
                                   Liz Dankers
                                   Joanna Pearce
                                   Nick Nash
                                   HAYNES AND BOONE, LLP
                                   2323 Victory Avenue, Suite 700
                                   Dallas, Texas 75219
                                   Telephone: (214) 651-5062
                                   Facsimile: (214) 200-0789
                                   luis.campos@haynesboone.com
                                   brent.beckert@haynesboone.com
                                   liz.dankers@haynesboone.com
                                   joanna.pearce@haynesboone.com
Case 1:19-cv-00015-PLF Document 37 Filed 03/01/19 Page 3 of 4



                           nick.nash@haynesboone.com

                           Diana Obradovich*
                           HAYNES AND BOONE, LLP
                           600 Anton Boulevard, Suite 700
                           Costa Mesa, CA 92626
                           Telephone: (949) 202-3083
                           Facsimile: (949) 202-3183
                           diana.obradovich@haynesboone.com

                           Laura Peña
                           TEXAS CIVIL RIGHTS PROJECT
                           1017 W. Hackberry Avenue
                           Alamo, Texas 78516
                           Telephone: 956-787-7181

                           John Amaya
                           HARRIS, WILTSHIRE & GRANNIS LLP
                           1919 M Street NW, Eighth Floor
                           Washington, DC 20036-3537
                           Telephone: (202) 296-0983
                           Facsimile: (202) 730-1301
                           jamaya@hwglaw.com


                           ATTORNEYS FOR PLAINTIFF MR. A.

                           * Indigent client certification forthcoming per Local
                           Rule 83.2(g).
          Case 1:19-cv-00015-PLF Document 37 Filed 03/01/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of March 2019, a copy of this Notice to the Court was

served via the Court’s electronic filing system.


                                                            /s/ Michael J. Scanlon
                                                            Attorney for Mr. A.
